Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 1 of 29




                    EXHIBIT N
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 2 of 29




Oracle8i


Data Warehousing Guide



Release 2 (8.1.6)




December 1999
Part No. A76994-01




                                                                  SFD000092940
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 3 of 29




         Data Warehousing Guide, Release 2 (8.1.6)

         Part No. A76994-01

         Copyright CO 1996, 1999, Oracle Corporation. All rights reserved.

         Primary Author: Paul Lane

         Contributing Author: George Lumpkin

         Contributors: Patrick Amor, Tolga Bozkaya, Karl Dias, Yu Gong, Ira Greenberg, Helen Grembowicz,
         John Haydn, Meg Hennington, Lilian Hobbs, Hakan Jakobsson, Jack Raitto, Ray Roccaforte, Andy
         Witkowski, Zia Ziauddin

         Graphic Designer: Valarie Moore

         The Programs are not intended for use in any nuclear, aviation, mass transit, medical, or other
         inherently dangerous applications. It shall be the licensee's responsibility to take all appropriate
         fail-safe, backup, redundancy and other measures to ensure the safe use ofsuch applications if the
         Programs are used for such purposes, and Oracle disclaims liability for any damages caused by such
         use of the Programs.

         The Programs (which include both the software and documentation) contain proprietary information of
         Oracle Corporation; they are provided under a license agreement containing restrictions on use and
         disclosure and are also protected by copyright, patent, and other intellectual and industrial property
         laws. Reverse engineering, disassembly, or decompilation of the Programs is prohibited.

         The information contained in this document is subject to change without notice. If you find any
         problems in the documentation, please report them to us in writing. Oracle Corporation does not
         warrant that this document is error free. Except as may be expressly permitted in your license agreement
         for these Programs, no part of these Programs may be reproduced or transmitted in any form or by any
         means, electronic or mechanical, for any purpose, without the express written permission of Oracle
         Corporation.

         If the Programs are delivered to the U.S. Government or anyone licensing or using the Programs on
         behalf of the U.S. Government, the following notice is applicable:

         Restricted Rights Notice Programs delivered subject to the DOD FAR Supplement are "commercial
         computer software" and use, duplication, and disclosure of the Programs including documentation, shall
         be subject to the licensing restrictions set forth in the applicable Oracle license agreement. Otherwise,
         Programs delivered subject to the Federal Acquisition Regulations are "restricted computer software"
         and use, duplication, and disclosure of the Programs shall be subject to the restrictions in FAR 52.227-19,
         Commercial Computer Software - Restricted Rights (June, 1987). Oracle Corporation, 500 Oracle
         Parkway, Redwood City, CA 94065.

         Oracle is a registered trademark, and Enterprise Manager, Pro*COBOL, Server Manager,SQL*Forms,
         SQL*Net, and SQL*Plus, Net8, Oracle Call Interface, Oracle7, 0rac1e7 Server, 0rac1e8, 0rac1e8 Server,
         0rac1e8i, Oracle Forms, PL/SQL, Pro*C, Pro*C/C++, and Trusted Oracle are registered trademarks or
         trademarks of Oracle Corporation. All other company or product names mentioned are used for
         identification purposes only and may be trademarks of their respective owners.




                                                                                                               SFD000092941
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 4 of 29




Send Us Your Comments                                                     xv

Preface                                                                  xvii
     Audience                                                         xvii
        Knowledge Assumed of the Reader                               xvii
        Installation and Migration Information                        xvii
        Application Design Information                                xvii
     How 0rac1e8i Data Warehousing Guide Is Organized                xvi i i
     Conventions Used in This Manual                                   xx

Part I     Concepts

      Data Warehousing Concepts
     What is a Data Warehouse?                                           1-2
        Subject Oriented                                                 1-2
         Integrated                                                      1-2
         Nonvolatile                                                     1-2
         Time Variant                                                    1-3
         Contrasting a Data Warehouse with an OLTP System                1-3
     Typical Data Warehouse Architectures                                1-5

Part II    Logical Design

2   Overview of Logical Design
     Logical vs. Physical                                                2-2
     Create a Logical Design                                             2-2
     Data Warehousing Schemas                                            2-3
        Star Schemas                                                     2-3
         Other Schemas                                                   2-4
         Data Warehousing Objects                                        2-4
         Fact Tables                                                     2-5
         Dimensions                                                      2-5

Part III    Physical Design


                                                                           III




                                                                  SFD000092942
     Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 5 of 29




3    Overview of Physical Design
     Moving from Logical to Physical Design                             3-2
     Physical Design                                                    3-3
        Physical Design Structures                                      3-3
        Tablespaces                                                     3-3
        Partitions                                                      3-3
        Indexes                                                         3-4
         Constraints                                                    3-4

4    Hardware and I/O
     Striping                                                           4-2
     Input/Output Considerations                                        4-9
         Staging File Systems                                           4-9

5    Parallelism and Partitioning
     Overview of Parallel Execution Tuning                              5-2
        When to Implement Parallel Execution                            5-2
     Tuning Physical Database Layouts                                   5-3
        Types of Parallelism                                            5-3
        Partitioning Data                                               5-4
        Partition Pruning                                              5-10
        Partition-wise Joins                                           5-12

6    Indexes
     Bitmap Indexes                                                     6-2
     B-tree Indexes                                                     6-6
     Local Versus Global                                                6-6

7    Constraints
     Why Constraints are Useful in a Data Warehouse                     7-2
     Overview of Constraint States                                      7-2
     Typical Data Warehouse Constraints                                 7-3
         Unique Constraints in a Data Warehouse                         7-3



iv




                                                                       SFD000092943
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 6 of 29




       Foreign Key Constraints in a Data Warehouse                       7-5
       RELY Constraints                                                  7-5
       Constraints and Parallelism                                       7-6
       Constraints and Partitioning                                      7-6

8   Materialized Views
    Overview of Data Warehousing with Materialized Views              8-2
       Materialized Views for Data Warehouses                         8-3
       Materialized Views for Distributed Computing                   8-3
       Materialized Views for Mobile Computing                        8-3
    The Need for Materialized Views                                   8-3
       Components of Summary Management                               8-5
       Terminology                                                    8-7
       Schema Design Guidelines for Materialized Views                8-8
    Types of Materialized Views                                      8-10
       Materialized Views with Joins and Aggregates                  8-11
       Single-Table Aggregate Materialized Views                     8-12
       Materialized Views Containing Only Joins                      8-13
    Creating a Materialized View                                     8-16
       Naming                                                        8-17
       Storage Characteristics                                       8-17
       Build Methods                                                 8-18
       Used for Query Rewrite                                        8-18
       Query Rewrite Restrictions                                    8-18
       Refresh Options                                               8-19
       ORDER BY                                                      8-22
       Using Oracle Enterprise Manager                               8-23
    Nested Materialized Views                                        8-23
       Why Use Nested Materialized Views?                            8-23
       Rules for Using Nested Materialized Views                     8-24
       Restrictions when Using Nested Materialized Views             8-24
       Limitations of Nested Materialized Views                      8-25
       Example of a Nested Materialized View                         8-26
       Nesting Materialized Views with Joins and Aggregates          8-28
       Nested Materialized View Usage Guidelines                     8-28




                                                                  SFD000092944
     Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 7 of 29




     Registration of an Existing Materialized View                     8-29
     Partitioning a Materialized View                                  8-31
         Partitioning the Materialized View                            8-32
         Partitioning a Prebuilt Table                                 8-33
     Indexing Selection for Materialized Views                         8-34
     Invalidating a Materialized View                                  8-34
         Security Issues                                               8-35
     Guidelines for Using Materialized Views in a Data Warehouse       8-35
     Altering a Materialized View                                      8-36
     Dropping a Materialized View                                      8-36
     Overview of Materialized View Management Tasks                    8-37

9    Dimensions
     What is a Dimension?                                               9-2
        Drilling Across                                                 9-5
     Creating a Dimension                                               9-6
         Multiple Hierarchies                                           9-8
         Using Normalized Dimension Tables                             9-10
        Dimension Wizard                                               9-11
     Viewing Dimensions                                                9-11
         Using The DEMO DIM Package                                    9-12
         Using Oracle Enterprise Manager                               9-13
     Dimensions and Constraints                                        9-13
     Validating a Dimension                                            9-14
     Altering a Dimension                                              9-14
     Deleting a Dimension                                              9-15

Part IV    Managing the Warehouse Environment

10    ETT Overview
     ETT Overview                                                      10-2
     ETT Tools                                                         10-2
     ETT Sample Schema                                                 10-3




vi




                                                                       SFD000092945
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 8 of 29




11    Extraction
     Overview of Extraction                                                     11-2
     Extracting Via Data Files                                                  11-2
         Extracting into Flat Files Using SQL*Plus                              11-3
         Extracting into Flat Files Using OCT or Pro*C Programs                 11-4
         Exporting into Oracle Export Files Using Oracle's EXP Utility          11-4
         Copying to Another Oracle Database Using Transportable Tablespaces     11-5
     Extracting Via Distributed Operations                                      11-5
     Change Capture                                                             11-6
         Timcstamps                                                             11-7
         Partitioning                                                           11-7
         Triggers                                                               11-7

12    Transportation
     Transportation Overview                                                    12-2
         Transportation of Flat Files                                           12-2
         Transportation Via Distributed Operations                              12-2
         Transportable Tablespaces                                              12-3


13    Transformation
     Techniques for Data Transformation Inside the Database                     13-2
        Transformation Flow                                                     13-2
        Transformations Provided by SQL*Loader                                  13-3
        Transformations Using SQL and PL/SQL                                    13-4
        Data Substitution                                                       13-5
        Key Lookups                                                             13-5
        Pivoting                                                                13-7
        Emphasis on Transformation Techniques                                   13-9

14    Loading and Refreshing
     Refreshing a Data Warehouse                                                14-2
        Using Partitioning to Improve Data Warehouse Refresh                    14-2
        Populating Databases Using Parallel Load                               14-10
     Refreshing Materialized Views                                             14-16



                                                                                  vii




                                                                              SFD000092946
     Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 9 of 29




         Complete Refresh                                             14-18
         Fast Refresh                                                 14-18
         Tips for Refreshing Using Refresh                            14-22
         Complex Materialized Views                                   14-27
         Recommended Initialization Parameters for Parallelism        14-27
         Monitoring a Refresh                                         14-28
         Tips after Refreshing Materialized Views                     14-28

15    Summary Advisor
     Summary Advisor                                                   15-2
          Collecting Structural Statistics                             15-3
          Collection of Dynamic Workload Statistics                    15-3
          Recommending Materialized Views                              15-5
          Estimating Materialized View Size                            15-7
          Summary Advisor Wizard                                       15-8
     Is a Materialized View Being Used?                                15-8

Part V    Warehouse Performance

16    Schemas
     Schemas                                                           16-2
        Star Schemas                                                   16-2
     Optimizing Star Queries                                           16-4
        Tuning Star Queries                                            16-4
        Star Transformation                                            16-5

17    SQL for Analysis
     Overview                                                          17-2
        Analyzing Across Multiple Dimensions                           17-2
        Optimized Performance                                          17-4
        A Scenario                                                     17-5
     ROLLUP                                                            17-6
        Syntax                                                         17-6
        Details                                                        17-6




                                                                       SFD000092947
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 10 of 29




        Example                                                      17-6
        Interpreting NULLs in Results                                17-8
        Partial Rollup                                               17-8
        Calculating Subtotals without ROLLUP                         17-9
        When to Use ROLLUP                                          17-10
     CUBE                                                           17-10
        Syntax                                                      17-11
        Details                                                     17-11
        Example                                                     17-11
        Partial Cube                                                17-13
        Calculating Subtotals without CUBE                          17-14
        When to Use CUBE                                            17-14
     Using Other Aggregate Functions with ROLLUP and CUBE           17-15
     GROUPING Function                                              17-15
        Syntax                                                      17-15
        Examples                                                    17-16
        When to Use GROUPING                                        17-18
     Other Considerations when Using ROLLUP and CUBE                17-19
        I Iierarchy I landling in ROLLUP and CUBE                   17-19
        Column Capacity in ROLLUP and CUBE                          17-20
        HAVING Clause Used with ROLLUP and CUBE                     17-20
        ORDER BY Clause Used with ROLLUP and CUBE                   17-21
     Analytic Functions                                             17-21
        Ranking Functions                                           17-24
        Windowing Functions                                         17-35
        Reporting Functions                                         17-43
        Lag/Lead Functions                                          17-46
        Statistics Functions                                        17-46
     Case Expressions                                               17-52
        CASE Example                                                17-52
        Creating Histograms with User-defined Buckets               17-53

18    Tuning Parallel Execution
     Introduction to Parallel Execution Tuning                       18-2
         When to Implement Parallel Execution                        18-2



                                                                          ix




                                                                   SFD000092948
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 11 of 29




 Initializing and Tuning Parameters for Parallel Execution                                18-3
 Selecting Automated or Manual Tuning of Parallel Execution                               18-3
     Automatically Derived Parameter Settings under Fully Automated Parallel Execution    18-4
 Setting the Degree of Parallelism and Enabling Adaptive Multi-User                       18-5
     Degree of Parallelism and Adaptive Multi-User and How They Interact                  18-5
     Enabling Parallelism for Tables and Queries                                          18-6
     Forcing Parallel Execution for a Session                                             18-7
     Controlling Performance with PARALLEL THREADS PER CPU                                18-7
 Tuning General Parameters                                                                18-8
     Parameters Establishing Resource Limits for Parallel Operations                      18-8
     Parameters Affecting Resource Consumption                                           18-17
     Parameters Related to I/O                                                           18-25
 Example Parameter Setting Scenarios for Parallel Execution                              18-27
     Example One: Small Datamart                                                         18-28
     Example Two: Medium-sized Data Warehouse                                            18-29
     Example Three: Large Data Warehouse                                                 18-30
     Example Four: Very Large Data Warehouse                                             18-31
 Miscellaneous Tuning Tips                                                               18-33
     Formula for Memory, Users, and Parallel Execution Server Processes                  18-33
     Setting Buffer Pool Size for Parallel Operations                                    18-36
     Balancing the Formula                                                               18-37
     Examples: Balancing Memory, Users, and Parallel Execution Servers                   18-40
     Parallel Execution Space Management Issues                                          18-43
     Tuning Parallel Execution on Oracle Parallel Server                                 18-44
     Overriding the Default Degree of Parallelism                                        18-48
     Rewriting SQL Statements                                                            18-49
     Creating and Populating Tables in Parallel                                          18-50
     Creating Temporary Tablespaces for Parallel Sort and Hash Join                      18-51
     Executing Parallel SQL Statements                                                   18-53
     Using EXPLAIN PLAN to Show Parallel Operations Plans                                18-54
     Additional Considerations for Parallel DML                                          18-54
     Creating Indexes in Parallel                                                        18-57
     Parallel DML Tips                                                                   18-59
     Incremental Data Loading in Parallel                                                18-62
     Using Hints with Cost-Based Optimization                                            18-64




                                                                                          SFD000092949
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 12 of 29




     Monitoring and Diagnosing Parallel Execution Performance                       18-64
        Is There Regression?                                                        18-66
        Is There a Plan Change?                                                     18-67
        Is There a Parallel Plan?                                                   18-67
        Is There a Serial Plan?                                                     18-67
        Is There Parallel Execution?                                                18-68
        Is The Workload Evenly Distributed?                                         18-68
        Monitoring Parallel Execution Performance with Dynamic Performance Views    18-69
        Monitoring Session Statistics                                               18-72
        Monitoring Operating System Statistics                                      18-75

19   Query Rewrite
     Overview of Query Rewrite                                                       19-2
     Cost-Based Rewrite                                                              19-3
     Enabling Query Rewrite                                                          19-4
        Initialization Parameters for Query Rewrite                                  19-5
        Privileges for Enabling Query Rewrite                                        19-6
     When Does Oracle Rewrite a Query?                                               19-6
     Query Rewrite Methods                                                           19-8
        SQL Text Match Rewrite Methods                                               19-8
         General Query Rewrite Methods                                               19-9
         Query Rewrite with CUBE/ROLLUP Operator                                    19-20
     When are Constraints and Dimensions Needed?                                    19-21
         Complex Materialized Views                                                 19-21
        View-based Materialized View                                                19-22
        Rewrite with Nested Materialized Views                                      19-22
     Expression Matching                                                            19-23
        Date Folding                                                                19-24
     Accuracy of Query Rewrite                                                      19-26
     Did Query Rewrite Occur?                                                       19-27
        Explain Plan                                                                19-27
         Controlling Query Rewrite                                                  19-28
     Guidelines for Using Query Rewrite                                             19-29
         Constraints                                                                19-29
        Dimensions                                                                  19-29



                                                                                       xi




                                                                                   SFD000092950
      Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 13 of 29




          Outer Joins                                                   19-29
          SQL Text Match                                                19-30
          Aggregates                                                    19-30
          Grouping Conditions                                           19-30
          Expression Matching                                           19-31
          Date Folding                                                  19-31
          Statistics                                                    19-31

Part VI      Miscellaneous

20      Data Marts
       What Is a Data Mart?                                             20-2
          How Is It Different from a Data Warehouse?                    20-2
          Dependent, Independent, and Hybrid Data Marts                 20-2
          Extraction, Transformation, and Transportation                20-5

A      Glossary




xii




                                                                         SFD000092951
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 14 of 29




                                                                   SFD000092952
      Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 15 of 29




xiv




                                                                         SFD000092953
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 16 of 29




                                                                                        2
                                  Overview of Logical Design

            This chapter tells how to design a data warehousing environment, and includes the
            following topics:
            •   I ogic3is,,
                          ,'Ohs/sir-al
            •   ...,Ee3E(' 3 LOgiCal OUSigi)
            •   1).-1 -a              ';LhE=11),•=iS
                                      .




                                                                 Overview of Logical Design 2-1




                                                                                      SFD000092954
    Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 17 of 29




Logical vs. Physical



Logical vs. Physical
                       If you are reading this guide, it is likely that your organization has already decided
                       to build a data warehouse. Moreover, it is likely that the business requirements are
                       already defined, the scope of your application has been agreed upon, and you have
                       a conceptual design. So now you need to translate your requirements into a system
                       deliverable. In this step, you create the logical and physical design for the data
                       warehouse and, in the process, define the specific data content, relationships within
                       and between groups of data, the system environment supporting your data
                       warehouse, the data transformations required, and the frequency with which data is
                       refreshed.
                       The logical design is more conceptual and abstract than the physical design. In the
                       logical design, you look at the logical relationships among the objects. In the physical
                       design, you look at the most effective way of storing and retrieving the objects.
                       Your design should be oriented toward the needs of the end users. End users
                       typically want to perform analysis and look at aggregated data, rather than at
                       individual transactions. Your design is driven primarily by end-user utility, but the
                       end users may not know what they need until they see it. A well-planned design
                       allows for growth and changes as the needs of users change and evolve.
                       By beginning with the logical design, you focus on the information requirements
                       without getting bogged down immediately with implementation detail.


Create a Logical Design
                       A logical design is a conceptual, abstract design. You do not deal with the physical
                       implementation details yet; you deal only with defining the types of information
                       that you need.
                       The process of logical design involves arranging data into a series of logical
                       relationships called entities and attributes. An entity represents a chunk of
                       information. In relational databases, an entity often maps to a table. An attribute is a
                       component of an entity and helps define the uniqueness of the entity. In relational
                       databases, an attribute maps to a column.
                       You can create the logical design using a pen and paper, or you can use a design
                       tool such as Oracle Warehouse Builder or Oracle Designer.
                       While entity relationship diagramming has traditionally been associated with
                       highly normalized models such as online transaction processing (OLTP)
                       applications, the technique is still useful in dimensional modeling. You just
                       approach it differently In dimensional modeling, instead of seeking to discover




2-2 0rac1e8i Data Warehousing Guide




                                                                                                           SFD000092955
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 18 of 29




                                                                               Data Warehousing Schemas



               atomic units of information and all of the relationships between them, you try to
               identify which information belongs to a central fact table(s) and which information
               belongs to its associated dimension tables.
               One output of the logical design is a set of entities and attributes corresponding to
               fact tables and dimension tables. Another output of mapping is operational data
               from your source into subject-oriented information in your target data warehouse
               schema. You identify business subjects or fields of data, define relationships
               between business subjects, and name the attributes for each subject.
               The elements that help you to determine the data warehouse schema are the model
               of your source data and your user requirements. Sometimes, you can get the source
               model from your company's enterprise data model and reverse-engineer the logical
               data model for the data warehouse from this. The physical implementation of the
               logical data warehouse model may require some changes due to your system
               parameters size of machine, number of users, storage capacity, type of network,
               and software.


Data Warehousing Schemas
               A schema is a collection of database objects, including tables, views, indexes, and
               synonyms. There are a variety of ways of arranging schema objects in the schema
               models designed for data warehousing. Most data warehouses use a dimensional
               model.


Star Schemas
               The star schema is the simplest data warehouse schema. It is called a star schema
               because the diagram of a star schema resembles a star, with points radiating from a
               center. The center of the star consists of one or more fact tables and the points of the
               star are the dimension tables shown in Figure 2--i:




                                                                        Overview of Logical Design 2-3




                                                                                              SFD000092956
   Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 19 of 29




Data Warehousing Schemas



                  Figure 2-1 Star Schema




                   Dimension Table                          Dimension Table


                  Unlike other database structures, in a star schema, the dimensions are
                  denormalized. That is, the dimension tables have redundancy which eliminates the
                  need for multiple joins on dimension tables. In a star schema, only one join is
                  needed to establish the relationship between the fact table and any one of the
                  dimension tables.
                  The main advantage to a star schema is optimized performance. A star schema
                  keeps queries simple and provides fast response time because all the information
                  about each level is stored in one row. See C1;-ipler iEi, iienis , for further
                  information regarding schemas.


                           Note: Oracle recommends you choose a star schema unless you
                           have a clear reason not to.


Other Schemas
                 Some schemas use third normal form rather than star schemas or the dimensional
                 model.


Data Warehousing Objects
                  The following types of objects are commonly used in data warehouses:
                  •   Fact tables are the central tables in your warehouse schema. Fact tables typically
                      contain facts and foreign keys to the dimension tables. Fact tables represent
                      data usually numeric and additive that can be analyzed and examined.
                      Examples include Sales, Cost, and Profit.




2-4 0rac1e8i Data Warehousing Guide




                                                                                                    SFD000092957
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 20 of 29




                                                                               Data Warehousing Schemas



              •   Dimension tables, also known as lookup or reference tables, contain the
                  relatively static data in the warehouse. Examples are stores or products.


Fact Tables
              A fact table is a table in a star schema that contains facts. A fact table typically has
              two types of columns: those that contain facts, and those that are foreign keys to
              dimension tables. A fact table might contain either detail-level facts or facts that
              have been aggregated. Fact tables that contain aggregated facts are often called
              summary tables. A fact table usually contains facts with the same level of
              aggregation.
              Values for facts or measures are usually not known in advance; they are observed
              and stored.
              Fact tables are the basis for the data queried by OLAP tools.

              Creating a New Fact Table
              You must define a fact table for each star schema. A fact table typically has two
              types of columns: those that contain facts, and those that are foreign keys to
              dimension tables. From a modeling standpoint, the primary key of the fact table is
              usually a composite key that is made up of all of its foreign keys; in the physical
              data warehouse, the data warehouse administrator may or may not choose to create
              this primary key explicitly.
              Facts support mathematical calculations used to report on and analyze the business.
              Some numeric data are dimensions in disguise, even if they seem to be facts. If you
              are not interested in a summarization of a particular item, the item may actually be
              a dimension. Database size and overall performance improve if you categorize
              borderline fields as dimensions.


Dimensions
              A dimension is a structure, often composed of one or more hierarchies, that
              categorizes data. Several distinct dimensions, combined with measures, enable you
              to answer business questions. Commonly used dimensions are Customer, Product,
              and Time. Hgum 2-2 shows some a typical dimension hierarchy.




                                                                        Overview of Logical Design 2-5




                                                                                               SFD000092958
   Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 21 of 29




Data Warehousing Schemas



                  Figure 2-2 Typical Levels in a Dimension Hierarchy


                                   Total_Customer
                                        Level          Root


                                    Regions Level



                                   Territories Level



                                   Customers Level



                 Dimension data is typically collected at the lowest level of detail and then
                 aggregated into higher level totals, which is more useful for analysis. For example,
                 in the Total Customer dimension, there are four levels: Total Customer, Regions,
                 Territories, and Customers. Data collected at the Customers level is aggregated to
                 the Territories level. For the Regions dimension, data collected for several regions
                 such as Western Europe or Eastern Europe might be aggregated as a fact in the fact
                 table into totals for a larger area such as Europe.
                 See Chat )1 e'r 9,"Din ensioris", for further information regarding dimensions.

                  Hierarchies
                  Hierarchies are logical structures that use ordered levels as a means of organizing
                  data. A hierarchy can be used to define data aggregation. For example, in a Time
                  dimension, a hierarchy might be used to aggregate data from the Month level to the
                  Quarter level to the Year level. A hierarchy can also be used to define a navigational
                  drill path and establish a family structure.
                  Within a hierarchy, each level is logically connected to the levels above and below it;
                  data values at lower levels aggregate into the data values at higher levels. For
                  example, in the Product dimension, there might be two hierarchies one for
                  product identification and one for product responsibility.
                  Dimension hierarchies also group levels from very general to very granular.
                  Hierarchies are utilized by query tools, allowing you to drill down into your data to
                  view different levels of granularity one of the key benefits of a data warehouse.




2-6 0rac1e8i Data Warehousing Guide




                                                                                                    SFD000092959
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 22 of 29




                                                                             Data Warehousing Schemas



             When designing your hierarchies, you must consider the relationships defined in
             your source data. For example, a hierarchy design must honor the foreign key
             relationships between the source tables in order to properly aggregate data.
             Hierarchies imposes a family structure on dimension values. For a particular level
             value, a value at the next higher level is its parent, and values at the next lower level
             are its children. These familial relationships allow analysts to access data quickly
            See Ciyaptel-   "I )iniensiolis , for further information regarding hierarchies.

            Levels Levels represent a position in a hierarchy. For example, a Time dimension
            might have a hierarchy that represents data at the Month, Quarter, and Year levels.
            Levels range from general to very specific, with the root level as the highest, or most
            general level. The levels in a dimension are organized into one or more hierarchies.

             Level Relationships Level relationships specify top-to-bottom ordering of levels from
             most general (the root) to most specific information and define the parent-child
             relationship between the levels in a hierarchy.
             You can define hierarchies where each level rolls up to the previous level in the
             dimension or you can define hierarchies that skip one or multiple levels.




                                                                      Overview of Logical Design 2-7




                                                                                               SFD000092960
   Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 23 of 29




Data Warehousing Schemas




2-8 0rac1e8i Data Warehousing Guide




                                                                      SFD000092961
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 24 of 29




                                                                    Part III
                                                          Physical Design

             This section deals with physical design in a data warehouse.
             It contains the following chapters:
            •    0-vervievs/ of Physical Deign
            •    1--iaFchkraFe and 1/0
            •    Parallelism and Partitioning
            •    indexes
            •    .,,,OnSicalitItS

             N   .M ateila I]zed. Vie-,,
                                      , ,. s

             N   DinleriSiOflS




                                                                            SFD000092962
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 25 of 29




                                                                   SFD000092963
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 26 of 29




                                                                                         3
                              Overview of Physical Design

             This chapter describes physical design in a data warehousing environment, and
             includes the following:
            •   iVioving fioni Logical VPilysic:-.L1 Design
            •   Physical Design




                                                                Overview of Physical Design 3-1




                                                                                      SFD000092964
   Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 27 of 29




Moving from Logical to Physical Design



Moving from Logical to Physical Design
                    In a sense, logical design is what you draw with a pencil before building your
                    warehouse and physical design is when you create the database with SQL
                    statements.
                    During the physical design process, you convert the data gathered during the
                    logical design phase into a description of the physical database, including tables
                    and constraints. Physical design decisions, such as the type of index or partitioning
                    have a large impact on query performance. See Citliptet. 6, "frid i'Xi'S" for further
                    information regarding indexes. See Chapter 5, "Parallelism ;•Artd Pe:1.1,31,1°n trig' for
                    further information regarding partitioning.
                    Logical models use fully normalized entities. The entities are linked together using
                    relationships. Attributes are used to describe the entities. The UID distinguishes
                    between one instance of an entity and another.
                    A graphical way of looking at the differences between logical and physical designs
                    is in 1igure 3-1:

                    Figure 3-1 Logical Design Compared with Physical Design


                          Logical                 Physical


                           Entity                  Table



                        Relationship            Foreign Key



                          Attribute               Column



                           U nique
                                                Primary Key
                          Identifier




3-2 0rac1e8i Data Warehousing Guide




                                                                                                         SFD000092965
Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 28 of 29




                                                                                             Physical Design



Physical Design
              Physical design is where you translate the expected schemas into actual database
              structures. At this time, you have to map:
              •   Entities to Tables
              •   Relationships to Foreign Keys
              •   Attributes to Columns
              •   Primary Unique Identifiers to the Primary Key
              •   Unique Identifiers to Unique Keys
              You will have to decide whether to use a one to one mapping as well.


Physical Design Structures
              Translating your schemas into actual database structures requires creating the
              following:
              •   "rabiespaces
              •   Paft.itions
              •   indexes
              •   (o.nstaints


Tablespaces
              Tablespaces need to be separated by differences. For example, tables should be
              separated from their indexes and small tables should be separated from large tables.
              See (Tha.,,TAer 4, "T.-- r(1%,-, re and T/T)", for further information regarding tablespaces.


Partitions
              Partitioning large tables improves performance because each partitioned piece is
              more manageable. Typically, you partition based on transaction dates in a data
              warehouse. For example, each month. This month's worth of data can be assigned
              its own partition. See C:1-;aoti,f- 5, "Parallelism and. Partitioning", for further details.




                                                                          Overview of Physical Design 3-3




                                                                                                   SFD000092966
   Case 3:13-cv-00628-RCJ-CLB Document 153-14 Filed 04/06/21 Page 29 of 29




Physical Design



Indexes
                   Data warehouses' indexes resemble OLTP indexes. An important point is that
                   bitmap indexes are quite common. See Chapter ft lridiE,xes", for further information.


Constraints
                  Constraints are somewhat different in data warehouses than in OLTP environments
                  because data integrity is reasonably ensured due to the limited sources of data and
                  because you can check the data integrity of large files for batch loads. Not null
                  constraints are particularly common in data warehouses. See Chapl:Ef 7,
                  'Consftairits", for further details.




3-4 0rac1e8i Data Warehousing Guide




                                                                                                   SFD000092967
